 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       FELICIA CLARK,                                 No. 2:15-cv-1211 JAM DB PS
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14       COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17           Pending before the undersigned is defendants’ motion for summary judgment pursuant to

18   Rule 56 of the Federal Rules of Civil Procedure.1 For the reasons stated below, the undersigned

19   will recommend that defendants’ motion for summary judgment be granted.

20                                            BACKGROUND

21           Plaintiff commenced this action on June 5, 2015, by filing a complaint and a motion to

22   proceed in forma pauperis. (ECF Nos. 1 & 2.) On September 29, 2015, a previously assigned

23   magistrate judge granted plaintiff’s motion to proceed in forma pauperis and ordered service of

24   the complaint.2 (ECF No. 3.)

25
     1
26     Plaintiff is proceeding pro se in this action. Therefore, the matter was referred to the
     undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).
27
     2
       On August 2, 2016, the matter was reassigned from the previously assigned magistrate judge to
28   the undersigned. (ECF No. 19.)
                                                     1
 1          Plaintiff is now proceeding on a second amended complaint filed November 21, 2016.

 2   (ECF No. 29.) Therein, plaintiff alleges, in relevant part, that on June 6, 2013, plaintiff was

 3   stranded on a bank of the American River. (Sec. Am. Compl. (ECF No. 29) at 4.3) Defendants

 4   Andrew Nelson and Christopher Kemp, park rangers with the Sacramento County Parks

 5   Department, responded to the scene along with emergency rescue personnel. (Id. at 3-4.)

 6   Without plaintiff’s consent, defendant Nelson searched plaintiff and confiscated plaintiff’s

 7   medical marijuana before discarding the marijuana. (Id. at 4.) Plaintiff “raised with Nelson and

 8   Kemp the impropriety of Nelson’s actions” and the defendants arrested plaintiff without probable

 9   cause. (Id.)

10          After being arrested, plaintiff was placed in the back of a police vehicle. (Id.) Plaintiff

11   informed defendants Nelson and Kemp that she suffered from claustrophobia. (Id.) Plaintiff

12   asked that the rear window be lowered to accommodate her claustrophobia. (Id.) Defendants

13   refused and plaintiff “kicked the window of the police car, breaking it.” (Id.) Another officer

14   arrived, lowered a window, and transported plaintiff to the Sacramento County Jail. (Id.)

15          At the jail, defendant Nelson “and/or” Kemp applied plaintiff’s handcuffs “too tightly.”

16   (Id. at 5.) Defendant Nelson then “pushed” plaintiff onto a bench, causing plaintiff’s leg to make

17   “slight” contact with defendant Nelson’s leg. (Id.) Thereafter, defendant Nelson “violently

18   grabbed plaintiff by the throat and choked her.” (Id.) A Doe defendant “immediately joined . . .

19   Nelson in violently grabbing Plaintiff by the throat and choking her.” (Id.) Plaintiff was

20   eventually released, but her cell phone, driver’s license, and medical marijuana license were not
21   returned to her at the time of her release. (Id.)

22          Based on these allegations, the second amended complaint asserted the following six

23   causes of action: retaliation in violation of the First Amendment; false arrest; excessive force;

24   illegal seizure of property; a Monell claim; and a claim pursuant to the Americans with

25   Disabilities Act (“ADA”). Defendants filed a motion to dismiss on December 5, 2016. (ECF No.

26   30.) On July 27, 2017, the undersigned issued findings and recommendations recommending that
27
     3
      Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28   system and not to page numbers assigned by the parties.
                                                       2
 1   the ADA and Monell claims be dismissed entirely, that the claim for illegal seizure be dismissed

 2   as to defendant Sacramento County, and that defendant Sacramento County be dismissed from

 3   this action. (ECF No. 37.) Moreover, it was recommended that defendants Nelson and Kemp be

 4   ordered to file an answer to the second amended complaint’s claims for retaliation in violation of

 5   the First Amendment, false arrest, excessive force, and illegal seizure of property. (Id.) The

 6   assigned District Judge adopted those findings and recommendations in full on September 27,

 7   2017. (ECF No. 41.)

 8            Defendants Kemp and Nelson filed an answer on October 12, 2017. (ECF No. 42.) On

 9   August 21, 2018, defendants filed the pending motion for summary judgment. (ECF No. 60.)

10   Due to plaintiff’s failure to file a timely opposition, the undersigned issued plaintiff an order to

11   show cause on October 3, 2018. (ECF No. 65.) Plaintiff filed a response to the order to show

12   cause and opposition to defendants’ motion for summary judgment on October 19, 2018.4 (ECF

13   No. 66.)

14                      DEFENDANTS’ STATEMENT OF UNDISPUTED FACTS

15            Defendants’ statement of undisputed facts, supported by citation to declarations, exhibits,

16   plaintiff’s deposition, and plaintiff’s failure to respond to defendants’ requests for admissions,

17   asserts in relevant part the following. On the afternoon of June 6, 2013, plaintiff, plaintiff’s

18   brother Raynaldo Velasquez, and plaintiff’s friend Ashley Caitlin arrived at a raft launch located

19   on Sunrise boulevard, and were floating on the American River by 6:00 p.m. Plaintiff smoked

20   medical marijuana earlier that day and while on the river. Plaintiff also consumed alcohol while
21   on the river. (Defs.’ SUDF (ECF No. 60-2) 3, 5-8.5)

22            At approximately 8:50 p.m. Sacramento County Park Ranger Kemp responded to a call to

23   assist stranded rafters at the El Manto access of the American River Parkway. Defendant Kemp

24   located the rafters along a cliff on the north side of the river. The three individuals were later

25

26
     4
       Although plaintiff’s response is not formatted as a traditional opposition, in light of plaintiff’s
     pro se status, the undersigned has construed the filing as an opposition to defendants’ motion for
27   summary judgment.

28   5
         Citations here are to defendants’ specific numbered undisputed fact asserted.
                                                        3
 1   identified as plaintiff, Raynaldo Velasquez, and Ashley Caitlin. Defendant Kemp called for

 2   assistance from Battalion 14 of the Sacramento Metro Fire Department in order to ferry the group

 3   across the river by boat to the El Manto access side. (Defs.’ SUDF (ECF No. 60-2) 10-11.)

 4          At approximately 9:30 p.m., the fire department arrived to assist plaintiff and the others on

 5   the north side of the river. The fire department recovered a plastic baggie left at the shore which

 6   contained a very inconsequential amount of a substance appearing to be marijuana. Defendant

 7   Kemp instructed defendant Nelson to dispose of it at the scene. (Defs.’ SUDF (ECF No. 60-2)

 8   12, 17.)

 9          According to defendant Nelson and defendant Kemp, all three of the rescued individuals

10   were visibly intoxicated. There was an odor of alcohol coming from them. They had bloodshot,

11   watery eyes, slurred speech, and unsteady balance. And they were cursing, uncooperative, and

12   argumentative with each other and with the defendants. Plaintiff testified at her deposition that

13   her eyes were red and she smelled of alcohol, “from the water and from crying and from a whole

14   bunch of things.” (Defs.’ SUDF (ECF No. 60-2) 22-23.)

15          At approximately 10:14 p.m. defendant Kemp arrested the three suspects for violation of

16   California Penal Code § 647(f), public intoxication. Defendant Kemp placed plaintiff in

17   handcuffs, checking for the appropriate fit and locking. Plaintiff was shouting, swearing, and

18   very angry. (Defs.’ SUDF (ECF No. 60-2) 32-34.)

19          Defendants placed plaintiff in the back of defendant Nelson’s County vehicle, a medium-

20   sized Dodge Durango SUV. Defendants stepped away to place handcuffs on Velasquez and
21   Caitlin. After several minutes, defendant Nelson heard the sound of glass breaking coming from

22   his vehicle. He observed glass on the ground, that the rear door frame on the driver’s side was

23   bent approximately five to six inches, and the window was broken out. Plaintiff was the sole

24   occupant and responsible for this damage to the vehicle. In a subsequent jury trial on May 6,

25   2014, plaintiff was found guilty of violating California Penal Code § 594(A), vandalism, for

26   damaging the vehicle. (Defs.’ SUDF (ECF No. 60-2) 36-37.)
27          Shortly after arriving in the booking area of the jail, plaintiff was seated on a bench with

28   other arrestees when she kicked defendant Nelson’s leg which triggered a response from him as
                                                       4
 1   well as from other officers in the area to restrain plaintiff. Defendant Nelson physically directed

 2   plaintiff with his hand to sit down on the bench, and plaintiff kicked defendant Nelson with her

 3   right foot. Another unnamed officer immediately rushed over, to physically restrain plaintiff on

 4   the bench. In plaintiff’s Release Screening Form for the Sacramento County Sheriff’s

 5   Department, it states “I put my leg out to stop ranger[.]” (Defs.’ SUDF (ECF No. 60-2) 39-41.)

 6          During this time, defendant Nelson guided plaintiff with his right hand only, while

 7   continuing to hold paperwork in his left hand. The other officer restrained plaintiff’s upper body

 8   area with the back of his left arm and hand, while plaintiff’s upper body was lying back on the

 9   bench. Immediately after the events, defendant Nelson continued normally with booking, and

10   plaintiff was medically screened for custody by correctional medical staff. Defendant Kemp was

11   not present and did not witness the incident at the jail at or about 11:52 p.m. when plaintiff was

12   restrained in the booking area. (Defs.’ SUDF (ECF No. 60-2) 42-44.)

13                                       PLAINTIFF’S OPPOSITION

14          As noted above, plaintiff failed to file a timely opposition to defendants’ motion.

15   Accordingly, on October 3, 2018, the undersigned issued plaintiff an order to show cause as to

16   why this action should not be dismissed due to a lack of prosecution. (ECF No. 65.) Plaintiff

17   was also ordered to file an opposition or statement of non-opposition to defendants’ motion for

18   summary judgment on or before October 19, 2018. (Id. at 2.)

19          On October 19, 2018, plaintiff filed a response addressing why this action should not be

20   dismissed. Plaintiff’s filing does not comply with Local Rule 260(b). That rule requires a party
21   opposing summary judgment to (1) reproduce each fact enumerated in the moving party’s

22   statement of undisputed facts and (2) expressly admit or deny each fact. Under that provision the

23   party opposing summary judgment is also required to cite evidence in support of each denial.

24          In the absence of the required admissions and denials, the undersigned has reviewed

25   plaintiff’s filings in an effort to discern whether plaintiff denies any fact asserted in defendants’

26   statement of undisputed facts and, if so, what evidence plaintiff has offered that may demonstrate
27   ////

28   ////
                                                         5
 1   the existence of a disputed issue of material fact with respect to any of plaintiff’s claims. The

 2   undersigned will discuss plaintiff’s relevant denials, if any, in analyzing defendants’ motion for

 3   summary judgment.

 4                                                STANDARDS

 5             Summary judgment is appropriate when the moving party “shows that there is no genuine

 6   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 7   Civ. P. 56(a). Under summary judgment practice, the moving party “initially bears the burden of

 8   proving the absence of a genuine issue of material fact.” In re Oracle Corp. Securities Litigation,

 9   627 F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

10   The moving party may accomplish this by “citing to particular parts of materials in the record,

11   including depositions, documents, electronically stored information, affidavits or declarations,

12   stipulations (including those made for purposes of the motion only), admission, interrogatory

13   answers, or other materials” or by showing that such materials “do not establish the absence or

14   presence of a genuine dispute, or that the adverse party cannot produce admissible evidence to

15   support the fact.” Fed. R. Civ. P. 56(c)(1)(A), (B). When the non-moving party bears the burden

16   of proof at trial, “the moving party need only prove that there is an absence of evidence to support

17   the nonmoving party’s case.” Oracle Corp., 627 F.3d at 387 (citing Celotex, 477 U.S. at 325); see

18   also Fed. R. Civ. P. 56(c)(1)(B).

19             Indeed, summary judgment should be entered, after adequate time for discovery and upon

20   motion, against a party who fails to make a showing sufficient to establish the existence of an
21   element essential to that party’s case, and on which that party will bear the burden of proof at

22   trial. See Celotex, 477 U.S. at 322. “[A] complete failure of proof concerning an essential

23   element of the nonmoving party’s case necessarily renders all other facts immaterial.” Id. In

24   such a circumstance, summary judgment should be granted, “so long as whatever is before the

25   district court demonstrates that the standard for entry of summary judgment . . . is satisfied.” Id.

26   at 323.
27             If the moving party meets its initial responsibility, the burden then shifts to the opposing

28   party to establish that a genuine issue as to any material fact actually does exist. See Matsushita
                                                          6
 1   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the

 2   existence of this factual dispute, the opposing party may not rely upon the allegations or denials

 3   of its pleadings but is required to tender evidence of specific facts in the form of affidavits, and/or

 4   admissible discovery material, in support of its contention that the dispute exists. See Fed. R.

 5   Civ. P. 56(c)(1); Matsushita, 475 U.S. at 586 n.11. The opposing party must demonstrate that the

 6   fact in contention is material, i.e., a fact that might affect the outcome of the suit under the

 7   governing law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv.,

 8   Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987), and that the dispute is

 9   genuine, i.e., the evidence is such that a reasonable jury could return a verdict for the nonmoving

10   party. See Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).

11          In the endeavor to establish the existence of a factual dispute, the opposing party need not

12   establish a material issue of fact conclusively in its favor. It is sufficient that “the claimed factual

13   dispute be shown to require a jury or judge to resolve the parties’ differing versions of the truth at

14   trial.” T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce

15   the pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”

16   Matsushita, 475 U.S. at 587 (citations omitted).

17          “In evaluating the evidence to determine whether there is a genuine issue of fact,” the

18   court draws “all reasonable inferences supported by the evidence in favor of the non-moving

19   party.” Walls v. Central Costa County Transit Authority, 653 F.3d 963, 966 (9th Cir. 2011). It is

20   the opposing party’s obligation to produce a factual predicate from which the inference may be
21   drawn. See Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985),

22   aff’d, 810 F.2d 898, 902 (9th Cir. 1987). Finally, to demonstrate a genuine issue, the opposing

23   party “must do more than simply show that there is some metaphysical doubt as to the material

24   facts . . . . Where the record taken as a whole could not lead a rational trier of fact to find for the

25   nonmoving party, there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation

26   omitted).
27   ////

28   ////
                                                         7
 1                                               ANALYSIS

 2   I.       Deemed Admissions

 3            On July 10, 2018, defendants served on plaintiff Defendants’ Requests for Admissions set

 4   one. (Nathan Decl. (ECF No. 60-4) at 2-3.) Plaintiff never responded to those requests for

 5   admissions. And plaintiff never moved to withdraw or amend those admissions.

 6            The “[f]ailure to timely respond to requests for admissions results in automatic admission

 7   of the matters requested. No motion to establish the admissions is needed because Federal Rule

 8   of Civil Procedure 36(a) is self executing.” F.T.C. v. Medicor LLC., 217 F.Supp.2d 1048, 1053

 9   (C.D. Cal. 2002) (citation omitted); see also In re Pacific Thomas Corporation, 715 Fed. Appx.

10   778, 779 (9th Cir. 2018) (“Rule 36 is self-executing, meaning that a party admits a matter by

11   failing to serve a response to the request within thirty days; the opposing party does not have to

12   file a motion to deem the matter admitted.”). “Once admitted, the matter ‘is conclusively

13   established unless the court on motion permits withdrawal or amendment of the admission’

14   pursuant to Rule 36(b).” Conlon v. U.S., 474 F.3d 616, 621 (9th Cir. 2007) (quoting Fed. R. Civ.

15   P. 36(b)); see also In re Carney, 258 F.3d 415, 419 (5th Cir. 2001) (“a deemed admission can only

16   be withdrawn or amended by motion in accordance with Rule 36(b)”).

17            Here, plaintiff’s failure to respond has resulted in the following deemed admissions:

18        •   On June 6, 2013, plaintiff consumed alcohol and smoked marijuana both before rafting

19            and while rafting on the American River.

20        •   Plaintiff smelled liked alcohol when rescued from the river on June 6, 2013.
21        •   On June 6, 2013, plaintiff was unable to safely drive home.

22        •   The defendants did not confiscate personal property from plaintiff.

23        •   Plaintiff’s handcuffs were not unreasonably tight when plaintiff was arrested on June 6,

24            2013.

25        •   Plaintiff kicked defendant Nelson while sitting on a bench at the Sacramento County Main

26            Jail.
27        •   Defendant Nelson never grabbed plaintiff’s throat.

28        •   Defendant Nelson did not choke plaintiff at any time.
                                                         8
 1          •   Plaintiff did not suffer any injuries as a result of the defendants’ actions during the arrest.

 2          •   Plaintiff did not suffer any injuries as a result of defendant Nelson’s actions at the

 3              Sacramento County Jail on or about June 6, 2013.

 4          •   All of plaintiff’s personal property that was seized during the arrest has been returned to

 5              plaintiff.

 6   (Defs.’ RFA (ECF No. 60-4) at 19-23.)

 7              In light of plaintiff’s pro se status, despite these admissions below the undersigned has

 8   evaluated defendants’ motion for summary judgment in light of the claims found in the second

 9   amended complaint and the evidence before the court.

10   II.        Plaintiff’s Claims6

11              A.      False Arrest

12              The second amended complaint alleges that the defendants arrested plaintiff “for public

13   intoxication despite the absence of a warrant or probable cause.” (Sec. Am. Compl. (ECF No. 29)

14   at 6.) Defendants’ motion for summary judgment argues that plaintiff was lawfully arrested for

15   public intoxication. (Defs.’ MSJ (ECF No. 60-1) at 4.)

16              “‘[A]n arrest without probable cause violates the Fourth Amendment and gives rise to a

17   claim for damages under § 1983.’” Lee v. City of Los Angeles, 250 F.3d 668, 685 (9th Cir. 2001)

18   (quoting Borunda v. Richmond, 885 F.2d 1384, 1391 (9th Cir. 1988)). As the Ninth Circuit has

19   recognized, the federal standard for probable cause to arrest is as follows:

20                      “The test for whether probable cause exists is whether at the moment
                        of arrest the facts and circumstances within the knowledge of the
21                      arresting officers and of which they had reasonably trustworthy
                        information were sufficient to warrant a prudent [person] in believing
22                      that the petitioner had committed or was committing an offense.”
23   Blankenhorn v. City of Orange, 485 F.3d 463, 471 (9th Cir. 2007) (quoting United States v.

24   Jensen, 425 F.3d 698, 704 (9th Cir. 2005) (citation omitted), cert. denied, 547 U.S. 1056 (2006));

25   see also Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1147 (9th Cir. 2012) (“Probable cause exists

26   ////
27
     6
       The undersigned has reordered the analysis of plaintiff’s claims to discuss them in a more
28   chronological manner.
                                                      9
 1   if Crumrine knew reasonably trustworthy information sufficient to warrant a prudent person in

 2   believing that [Tsao] had committed or was committing an offense.”).

 3           Here, plaintiff was arrested for violation of California Penal Code § 647(f). In relevant

 4   part, § 647(f) makes it illegal for an individual to be: (1) intoxicated; (2) in a public place; and (3)

 5   unable to exercise care for their safety or the safety of others. See Perez v. Santa Cruz, City of,

 6   Case No. 15-cv-2527 BLF, 2017 WL 6026246, at *8 (N.D. Cal. Dec. 5, 2017). It is undisputed

 7   that plaintiff was in a public place. Although plaintiff would no doubt seek to provide additional

 8   context, as detailed above defendants have provided evidence also establishing the following

 9   undisputed facts.

10           Prior to defendants’ contact with plaintiff, plaintiff had consumed alcohol and marijuana.

11   Plaintiff smelled of alcohol and had red eyes. And the defendants had been called to rescue

12   plaintiff’s group because plaintiff and her group were unable to care for their safety. Moreover,

13   defendant Nelson has provided a declaration asserting that plaintiff exhibited visible signs of

14   intoxication. Specifically, plaintiff had slurred speech and unsteady balance. Plaintiff was

15   uncooperative, argumentative, and cursing. (Nelson Decl. (ECF No. 60-3) at 3.) Defendant

16   Kemp has provided a declaration asserting that plaintiff “smelled strongly of alcohol,” “had

17   bloodshot, glassy eyes,” and was “argumentative with [her group] and with [the defendants]” and

18   was cursing at the defendants. (Kemp Decl. (ECF No. 60-6) at 2-3.)

19           Plaintiff’s opposition fails to dispute any of these facts. Instead, plaintiff argues that the

20   “charge was dismissed[.]” (Pl.’s Opp.’n (ECF No. 66) at 5.) Although it is true that plaintiff was
21   not convicted of the same offense for which plaintiff was arrested, that does not establish that

22   plaintiff’s arrest was without probable cause. See Borunda v. Richmond, 885 F.2d 1384, 1389

23   (9th Cir. 1988) (“The fact that plaintiffs had been previously acquitted in the criminal case is far

24   removed from establishing whether probable cause existed for their arrests.”).

25           Plaintiff also argues, and the defendants do not dispute, that the defendants did not give

26   plaintiff a field sobriety test prior to plaintiff’s arrest. (Pl.’s Opp.’n (ECF No. 66) at 5.)
27   According to defendants their “training and employer guidelines” do not require the

28   administration of field sobriety tests to make an arrest for public intoxication. (Defs.’ SUDF
                                                         10
 1   (ECF No. 60-2) at 31.) Presumably this is because “a field sobriety test, while perhaps indicative

 2   of a level of impairment that would be relevant in the context of a charge of driving while

 3   intoxicated, is not necessarily indicative of the level of impairment that would justify arrest for

 4   violation of section 647(f),” as public intoxication is not premised on the offender having a

 5   certain amount of alcohol in their blood. Amezcua v. City of Fresno, No. CV F 07-1268 AWI

 6   SMS, 2008 WL 5329934, at *7 (E.D. Cal. Dec. 19, 2008).

 7           Finally, plaintiff argues that because plaintiff “went from the processing tank to the

 8   release tank at no point in time did the jail feel that the plaintiff . . . needed to sit in a sober tank

 9   and sober up to be release.” (Pl.’s Opp.’n (ECF No. 66) at 5. Plaintiff’s argument, however,

10   speaks to a decision made by the jail, not one made by either defendant. The simple fact that

11   plaintiff was not placed in a “sober tank” by the jail’s staff does not mean that plaintiff was not

12   intoxicated, as there may well have been administrative reasons for the jail’s housing policy.

13           Based on the above, the undersigned finds that the defendants had probable cause to arrest

14   plaintiff for violation for § 647(f). Accordingly, as to this claim, the undersigned finds no dispute

15   of material fact and recommends that defendants’ motion for summary judgment be granted.

16           B.       Illegal Seizure of Property

17           The second amended complaint alleges that the defendants illegally seized plaintiff’s

18   “driver’s license, cell phone, and medical marijuana card following her release from custody[.]”

19   (Sec. Am. Compl. (ECF No. 29) at 7.) Defendants’ motion argues that because plaintiff was

20   lawfully arrested, “it was lawful therefor[e] for the arresting officers to take control of and seize
21   her property[.]” (Defs.’ MSJ (ECF No. 60-1) at 8.)

22           The Fourth Amendment protects persons against “unreasonable searches and seizures.”

23   U.S. Const. amend. IV. “A ‘seizure’ of property . . . occurs when ‘there is some meaningful

24   interference with an individual’s possessory interests in that property.’” Soldal v. Cook County,

25   Ill., 506 U.S. 56, 61 (1992) (quoting United States v. Jacobsen, 466 U.S. 109, 113 (1984)); see

26   also United States v. Hall, 978 F.2d 616, 619 (10th Cir. 1992) (“Tangible property is seized when
27   a police officer exercises control over the property by removing it from an individual’s

28   possession.”).
                                                          11
 1           The Supreme Court “has stated ‘the general rule that Fourth Amendment seizures are

 2   ‘reasonable’ only if based on probable cause’ to believe that the individual has committed a

 3   crime.” Bailey v. U.S., 133 S. Ct. 1031, 1037 (2013) (quoting Dunaway v. New York, 442 U.S.

 4   200, 213 (1979)); see also U.S. v. Place, 462 U.S. 696, 701 (1983) (“In the ordinary case, the

 5   Court has viewed a seizure of personal property as per se unreasonable within the meaning of the

 6   Fourth Amendment unless it is accomplished pursuant to a judicial warrant issued upon probable

 7   cause and particularly describing the items to be seized.”).

 8           Here, the undersigned has already found that plaintiff’s arrest was based on probable

 9   cause. And because plaintiff was lawfully arrested the defendants were permitted to search

10   plaintiff and seize certain items pursuant to that arrest. See U.S . v. Hudson, 100 F.3d 1409, 1419

11   (9th Cir. 1996). The second amended complaint, however, appears to be complaining about the

12   return of plaintiff’s property “following her release from custody[.]” (Sec. Am. Compl. (ECF No.

13   29) at 7.) There is no evidence before the court, however, that the defendants had any control

14   over any of plaintiff’s property after releasing plaintiff to the jail on the day of the incident.

15           Accordingly, as to this claim, the undersigned finds no dispute of material fact and

16   recommends that defendants’ motion for summary judgment be granted.

17           C.      Retaliation

18           The second amended complaint alleges that after plaintiff “criticized Defendant Nelson

19   for acting inappropriately in confiscating her medical marijuana,” the defendants “retaliated by

20   arresting Plaintiff.” (Sec. Am. Compl. (ECF No. 29) at 5.) Defendants argue that it is beyond
21   dispute that plaintiff was arrested for public intoxication. (Defs.’ MSJ (ECF No. 60-1) at 9.)

22           “The freedom of individuals verbally to oppose or challenge police action without thereby

23   risking arrest is one of the principal characteristics by which we distinguish a free nation from a

24   police state.” City of Houston, Tex. v. Hill, 482 U.S. 451, 462-63 (1987). In the Ninth Circuit,

25   “an individual has a right ‘to be free from police action motivated by retaliatory animus but for

26   which there was probable cause.’” Ford v. City of Yakima, 706 F.3d 1188, 1193 (9th Cir. 2013)
27   (quoting Skoog v. County of Clackamas, 469 F.3d 1221, 1235 (9th Cir. 2006)). “In order to

28   demonstrate a First Amendment violation, a plaintiff must provide evidence showing that ‘by his
                                                         12
 1   actions the defendant deterred or chilled the plaintiff’s political speech and such deterrence was a

 2   substantial or motivating factor in the defendant’s conduct.’” Mendocino Environmental Center

 3   v. Mendocino County, 192 F.3d 1283, 1300 (9th Cir. 1999) (alternations omitted) (quoting

 4   Sloman v. Tadlock, 21 F.3d 1462, 1469 (9th Cir. 1994)).

 5           Here, plaintiff has offered no allegations, let alone evidence, that would establish that

 6   deterring plaintiff’s speech was a substantial or motivating factor in the defendants’ decision to

 7   arrest plaintiff. Moreover, although the fact that defendants had probable cause to arrest plaintiff

 8   “is not dispositive” it nonetheless “‘has high probative force.’” Dietrich v. John Ascuaga’s

 9   Nugget, 548 F.3d 892, 901 (9th Cir. 2008) (alteration omitted) (quoting Hartman v. Moore, 547

10   U.S. 250, 265 (2006)).

11           Accordingly, the undersigned finds there is not a dispute of material fact with respect to

12   this claim and recommends that defendants’ motion for summary judgment be granted.

13           D.      Excessive Force

14           Finally, plaintiff’s second amended complaint alleges a claim for the excessive use of

15   force. Defendants’ motion for summary judgment asserts that there is no admissible evidence of

16   the excessive use of force. (Defs.’ MSJ (ECF No. 60-1) at 11.)

17           A claim that a law enforcement officer used excessive force during the course of an arrest

18   is analyzed under the Fourth Amendment and an objective reasonableness standard. See Graham

19   v. Connor, 490 U.S. 386, 395 (1989). Under this standard, “‘[t]he force which [i]s applied must

20   be balanced against the need for that force: it is the need for force which is at the heart of the
21   Graham factors.’” Liston v. County of Riverside, 120 F.3d 965, 976 (9th Cir. 1997) (quoting

22   Alexander v. City and County of San Francisco, 29 F.3d 1355, 1367 (9th Cir. 1994)). “Force is

23   excessive when it is greater than is reasonable under the circumstances.” Santos v. Gates, 287

24   F.3d 846, 854 (9th Cir. 2002) (citing Graham, 490 U.S. 386).

25           The second amended complaint alleges two distinct uses of force: (1) the handcuffing of

26   plaintiff; and (2) an altercation on a bench in the jail.7
27
     7
       The second amended complaint also asserts in a vague and conclusory manner that the
28   defendants used excessive force against plaintiff “in failing to roll down the police window to
                                                       13
 1                  1.      Handcuffing

 2          The second amended complaint alleges that “[a]t the County Jail, Plaintiff had handcuffs

 3   applied too tightly by Nelson and/or Kemp, and suffered pain in her wrist and shoulders as a

 4   result.” (Sec. Am. Compl. (ECF No. 29) at 5.) “It is well-established that overly tight

 5   handcuffing can constitute excessive force.” Wall v. County of Orange, 364 F.3d 1107, 1112 (9th

 6   Cir. 2004); see also Hansen v. Black, 885 F.2d 642, 645 (9th Cir. 1989) (unreasonably injuring a

 7   person’s wrists while applying handcuffs constitutes use of excessive force).

 8          In support of defendants’ motion for summary judgment, defendants have offered the

 9   declaration of defendant Kemp. Therein, defendant Kemp states that he placed plaintiff in

10   handcuffs and checked “for the appropriate fit and locking.” (Kemp. Decl. (ECF No. 60-6) at 3.)

11   Plaintiff has provided no evidence to dispute Kemp’s declaration.

12          Moreover, “[t]he Ninth Circuit has held that excessively tight handcuffing can constitute a

13   Fourth Amendment violation, but only where a plaintiff claims to have been demonstrably injured

14   by the handcuffs or where complaints about the handcuffs being too tight were ignored.” Dillman

15   v. Tuolumne County, No. 1:13-CV-0404 LJO SKO, 2013 WL 1907379, at *8 (E.D. Cal. May 7,

16   2013) (collecting cases); see also Sinclair v. Akins, 696 Fed. Appx. 773, 776 (9th Cir. 2017)

17   (“Appellants have failed to cite authority holding that a detainee’s complaints of tight handcuffs

18   alone, without any physical manifestation of injury (during or after the handcuffing), where the

19   initial handcuffing was justified, constituted excessive force.”). “Absent in this case is evidence

20   of a physical manifestation of injury or of a complaint about tight handcuffs that was ignored.”
21   Hupp v. City of Walnut Creek, 389 F.Supp.2d 1229, 1233 (N.D. Cal. 2005).

22          Accordingly, the undersigned finds no dispute of material fact with respect to this claim

23   and recommends that defendants’ motion for summary judgment be granted.

24
     accommodate Plaintiff’s claustrophobia[.]” (Sec. Am. Compl. (ECF No. 29) at 5.) Although
25   there may be circumstances in which the confinement in a patrol car can constitute excessive
26   force, the undersigned is aware of no authority providing that refusal to roll down a window alone
     constitutes excessive force. See Dillman v. Vasquez, No. 1:13-CV-0404 LJO SKO, 2015 WL
27   881574, at *9 (E.D. Cal. Mar. 2, 2015) (“Whereas an unnecessary exposure to heat may cause a
     constitutional violation being briefly confined in uncomfortable conditions, such as a hot patrol
28   car, does not amount to a constitutional violation.”).
                                                        14
 1                  2.      Jail Bench

 2          The second amended complaint also alleges as follows:

 3                  Defendant Nelson eventually moved Plaintiff to a bench in the jail
                    and, without provocation or justification, pushed plaintiff down onto
 4                  the bench. The maneuver caused Plaintiff’s leg to come up at which
                    point it may have made slight contact with Defendant Nelson’s leg.
 5                  Plaintiff did not intend to kick or otherwise make any physical
                    contact with Nelson, and no reasonable officer in Nelson’s position
 6                  could have believed otherwise.
 7                  Very soon after pushing Plaintiff down on the bench, and with no
                    provocation or justification, Nelson violently grabbed Plaintiff by the
 8                  throat and choked her.
 9                  Defendant John Doe 1, seeing Deputy Nelson grab Plaintiff by the
                    throat, but without any provocation or justification of any kind,
10                  immediately joined Deputy Nelson in violently grabbing Plaintiff by
                    the throat and choking her.
11

12   (Sec. Am. Compl. (ECF No. 29) at 5.) In response, defendant Nelson has declared that while at

13   the jail plaintiff kicked Nelson’s leg “which triggered a response from him as well as other

14   officers in the area to restrain” plaintiff. (Nelson Decl. (ECF No. 60-3) at 4.)

15          It is true that the Ninth Circuit has “‘held on many occasions’” that “‘[b]ecause the

16   excessive force inquiry nearly always requires a jury to sift through disputed factual contentions,

17   and to draw inferences therefrom, . . . summary judgment or judgment as a matter of law in

18   excessive force cases should be granted sparingly.” Glenn v. Washington County, 673 F.3d 864,

19   871 (9th Cir. 2011) (alterations omitted) (quoiting Smith v. City of Hemet, 394 F.3d 689, 701

20   (9th Cir. 2005) (en banc)); see also C.V. by and through Villegas v. City of Anaheim, 823 F.3d
21   1252, 1255 (9th Cir. 2016) (“[S]ummary judgment should be granted sparingly in excessive force

22   cases.”).

23          However, “[w]hen opposing parties tell two different stories, one of which is blatantly

24   contradicted by the record, so that no reasonable jury could believe it, a court should not adopt

25   that version of the facts for purposes of ruling on a motion for summary judgment.” Scott v.

26   Harris, 550 U.S. 372, 380 (2007). Here, in support of the motion for summary judgment
27   defendants have offered video recordings of the events in the jail. See Vos v. City of Newport

28   Beach, 892 F.3d 1024, 1028 (9th Cir. 2018) (“The record is viewed in the light most favorable to
                                                       15
 1   the nonmovants . . . so long as their version of the facts is not blatantly contradicted by the video

 2   evidence.”).

 3            That video blatantly contradicts plaintiff’s version of events. See Defs.’ Ex. A & B (ECF

 4   No. 8). Specifically, the video depicts defendant Nelson, seen in a Park Rangers uniform distinct

 5   from the other officers, pointing the first finger of his righthand close to plaintiff’s face before

 6   plaintiff, of her own volition, sits on the bench. Defendant Nelson is standing over plaintiff in

 7   close proximity. In defendant Nelson’s left hand are some papers.

 8            Plaintiff subtly rises, either to stand or shift positions. Defendant Nelson extends a hand

 9   to plaintiff’s left, upper chest presumably to ensure that plaintiff did not rise. Although plaintiff

10   may argue about the amount of force Nelson’s hand exerted, it does not appear to have been

11   considerable.

12            Regardless, it appears indisputable from the video that as defendant Nelson is turning to

13   leave plaintiff purposefully makes contact with defendant Nelson’s right leg. Again, plaintiff

14   may argue over the amount of force plaintiff exerted. However, it is clear that plaintiff

15   purposefully made contact with defendant Nelson.8 And it does not appear that the contact was

16   caused by the actions of defendant Nelson or any attempt by plaintiff to simply regain a posture.

17            Moreover, it is also clear that defendant Nelson did not violently grab plaintiff by the

18   throat and choke her. Instead, the video depicts defendant Nelson returning his right hand to

19   plaintiff’s left, upper chest area. Again, it does not appear that defendant Nelson is exerting much

20   force in doing so. Another unidentified officer rushes over, and shoves plaintiff down on the
21   bench by her throat and upper chest. Defendant Nelson backs away and makes no further contact

22   with the plaintiff. At no time did defendant Nelson grab plaintiff by the throat or choke plaintiff.

23            Given the video evidence, no reasonable jury could believe plaintiff’s version of events.

24   Accordingly, the undersigned finds no dispute of material fact with respect to this claim and

25   recommends that defendants’ motion for summary judgment be granted.9

26   8
       Defendants have also submitted a copy of a Release Screening Form in which plaintiff wrote
27   that plaintiff “put my leg out to stop Ranger[.]” (Nelson Decl., Ex. D (ECF No. 60-3) at 12.)

28   9
         In light of this finding, the undersigned need not reach defendant Nelson’s qualified immunity
                                                         16
 1                                             CONCLUSION

 2           Given the evidence presented by the parties on summary judgment, there does not appear

 3   to be even a scintilla of evidence that either defendant violated plaintiff’s rights as alleged. See

 4   Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir. 2000) (“A scintilla of evidence or

 5   evidence that is merely colorable or not significantly probative does not present a genuine issue of

 6   material fact” precluding summary judgment); Summers v. A. Teichert & Son, Inc., 127 F.3d

 7   1150, 1152 (9th Cir. 1997) (“a mere scintilla of evidence will not be sufficient to defeat a

 8   properly supported motion for summary judgment; rather, the nonmoving party must introduce

 9   some significant probative evidence tending to support the complaint”).

10           In the absence of any evidence of a disputed issue of material fact regarding plaintiff’s

11   claims, the undersigned finds that defendants are entitled to summary judgment in their favor on

12   all of the claims remaining in the second amended complaint. After adequate time for discovery,

13   plaintiff has failed to make a showing sufficient to establish the existence of any disputed issue of

14   fact regarding elements essential to plaintiff’s claims and on which plaintiff would bear the

15   burden of proof at trial.

16           Accordingly, IT IS HEREBY RECOMMENDED that:

17           1. Defendants’ August 21, 2018 motion for summary judgment (ECF No. 60) be granted;

18           2. Judgment be entered; and

19           3. This action be closed.

20           Within fourteen days after being served with these findings and recommendations, any
21   party may file written objections with the court and serve a copy on all parties. Such a document

22   should be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Any

23   reply to the objections shall be served and filed within fourteen days after service of the

24   objections.

25   ////

26   ////
27

28   argument.
                                                        17
 1            The parties are advised that failure to file objections within the specified time may waive

 2   the right to appeal the District Court’s order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 3   1991).

 4   Dated: January 21, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21
     DLB:6
22   DB/orders/orders.pro se/clark1211.msj.f&rs

23

24

25

26
27

28
                                                        18
